  Case 2:13-cv-00113-LGW-BWC Document 63 Filed 07/13/20 Page 1 of 1

                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court


                      IN THE UNITED STATES DISTRICT COURT                           By CAsbell at 1:59 pm, Jul 13, 2020

                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

 A&J MANUFACTURING, LLC, et al.,

                Plaintiffs,                                 CIVIL ACTION NO.: 2:13-cv-113

        v.

 ACADEMY, LTD., et al.,

                Defendants.

                                            ORDER

       The Court previously directed the parties to notify the Court within 90 days of its Order

or within 30 days of the final resolution of the United States Patent and Trademark Office’s

(“USPTO”) reexamination proceedings of U.S. Patent Number 8,381,712 (“‘712 Patent”). Doc.

61. The parties recently filed their required Joint Status Report in this action, informing the

Court the USPTO completed the reexamination proceedings and affirmed the rejection of all

claims of the ‘712 Patent. Doc. 62. Furthermore, A&J Manufacturing, LLC, intends to file an

appeal of that decision to the United States Court of Appeals for the Federal Circuit. Id.

       Thus, the Court ORDERS that the stay imposed in its February 7, 2018 Order remain in

place until August 3, 2020. The parties shall file a joint report on or before August 7, 2020

describing the status of any appeal of the ‘712 Patent reexamination proceedings.

       SO ORDERED, this 13th day of July, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
